Case 18-51022-grs      Doc 128     Filed 05/06/19 Entered 05/06/19 08:33:06             Desc Main
                                   Document     Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                              LEXINGTON DIVISION

IN RE:

WILLIAM DAVID LOVELESS                                                   CASE NO. 18-51022

DEBTOR(S)

                                    PROBATION ORDER


       The chapter 13 trustee having filed a motion to dismiss this case for failure to make plan

payments, and the case having come on for confirmation hearing; the matters having been heard

and the court being sufficiently advised, IT IS ORDERED:

   1. The debtor shall have:

          a.   Fourteen (14) days from the date of entry of this order within which to become

               current in plan payments to the chapter 13 trustee; and

          b.   Fourteen (14) days from the date of entry of this order within which to submit a

               confirmable plan; and

   2. The Debtor(s) shall be on probation with respect to plan payments in the within case for a

       period of one (1) year from the date of this order and shall have a twenty-one (21) day

       grace period on payments coming due within that time. A payment shall be deemed

       made within the grace period if it is postmarked on or before 21 days following the due

       date.

   3. Upon failure of the Debtor to make any payment as set forth in the above paragraphs, or

       failure to submit a confirmable plan, the chapter 13 trustee shall, without further motion

       or hearing, file with the Court a notice of the debtor’s failure to comply with the terms of




Page 1 of 2
      Case 18-51022-grs         Doc 128           Filed 05/06/19 Entered 05/06/19 08:33:06                         Desc Main
                                                  Document     Page 2 of 2


                       this order and tender an order dismissing this chapter 13 case for failure to comply with

                       the orders of the Court.

                Order Tendered By:

                /s/ Beverly M. Burden
                Beverly M. Burden
                Chapter 13 Trustee
                KY #09330
                PO Box 2204
                Lexington KY 40588-2204
                (859) 233-1527
                notices@ch13edky.com


                Copies To:

                Debtor(s) by mail

                Counsel for Debtor(s) via ECF




                Page 2 of 2



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                 Signed By:
                                                                 Gregory R. Schaaf
                                                                 Bankruptcy Judge
                                                                 Dated: Monday, May 6, 2019
                                                                 (grs)
